Appleton, J.
The law seems to' be well settled that the *546bailee of personal property may recover compensation for any conversion of or any injury to the article bailed while in his possession. The longer or shorter period of such bailment, the greater or lesser amount of compensation — and whether such amount is a matter of special contract or is a legal implication from the beneficial enjoyment of the loan, do not seem to affect the question. “ The borrower has no special property in the thing loaned, though his possession is sufficient for him to protect it by an action of trespass against a wrongdoer.” 2 Kent’s Com. 574. “By the common law, in virtue of the bailment, the hirer acquires a special property in the thing during the continuance of the contract and for the purposes expressed of implied by it. Hence he may maintain an action for any tortious dispossession of it or any injury to it during the existence of his right.” Story on Bailments, § 394. In Croft & al. v. Alison, 4 B. & A. 590, the Court held that the plaintiffs, who had hired the chariot injured, for the day, and had appointed the coachman and furnished the horses, might be deemed the owners and proprietors of the chariot, and as such might recover of the defendant for the injury it had sustained from his negligent driving. In Nicols v. Bastard, 2 Cromp. Mus. & Ros. 659, it was decided that, in case of a simple bailment of a chattel without reward, its value might be recovered in trover either by the bailor or bailee, if taken out of the bailee’s possession.
The bailee is entitled to damages commensurate with the value of the property taken or the injury it may have sustained, except in a suit against the general owner, in which case his damages are limited to his special interest. If, say the Court, in White v. Webb, 15 Conn. 305, “ the suit is brought by a bailee or special property man against the general owner, then the plaintiff can recover the value of *his special property, but if the writ is against a stranger then he recovers the value of the property and interest according to the general rule, and holds the balance beyond his own interest, in trust for the general owner.” This view of the law seems fully confirmed by the uniform current of author*547ity. Lyle v. Barker, 5 Bin. 457; Ingersol v. Van Bokkelin, 7 Cow. 671; Chesley v. St. Clair, 1 N. H. 189; 2 Kent’s Com. 585.
The instructions given were correct. The exceptions are overruled, and judgment is to be rendered on the verdict.
Shepley, C. J., and Tenney and Howakd, J. J. concurred.